Citation Nr: 0315651	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than August 
6,1999 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

2.  Whether there is clear and unmistakable error in the 
rating decision of June 1998.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1996 to September 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The case returns to the Board following a remand to the RO in 
July 2001.  


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), was enacted during 
the course of the instant appeal.  It is applicable to the 
issue of entitlement to an earlier effective date for the 
award of TDIU.  See Parker v. Principi, 15 Vet. App. 407 
(2002) (the VCAA is not applicable to clear and unmistakable 
error claims).  The VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.  Review of the claims folder fails to reveal 
notice from the RO to the veteran that complies with VCAA 
requirements.  Therefore, a remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

In its July 2001 remand, the Board instructed the RO to 
adjudicate the veteran's claim of clear and unmistakable 
error in its June 1998 rating decision that assigned initial 
evaluations for each of his service connected disabilities.  
In a March 2002 rating decision, the RO found no clear and 
unmistakable error in the June 1998 rating decision.  The 
veteran submitted a notice of disagreement with that decision 
in May 2002.  That notice of disagreement placed the issue in 
appellate status.  See 38 U.S.C.A. § 7105(a) (appellate 
review is initiated by a notice of disagreement).  Although 
the RO issued what it called a supplemental statement of the 
case in November 2002, it does not provide the pertinent 
regulation for clear and unmistakable error claims or a 
discussion of the basis for the March 2002 decision.  
Therefore, a remand is needed so that the RO can prepare a 
statement of the case on the March 2002 determination.  
38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 19.29 
(2002); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to an earlier effective date 
for the award of TDIU, the RO should take 
the appropriate steps to comply with the 
VCAA, to include notifying the veteran 
and his representative of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  The RO should 
allow the applicable time for response.  
If any evidence is received or secured in 
response to this notice, the RO should 
readjudicate the claim and issue a 
supplemental statement of the case if the 
disposition remains unfavorable.  

2.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of whether there is 
clear and unmistakable error in the June 
1998 rating decision.  The RO should 
afford the applicable time for the 
veteran to submit a substantive appeal 
with respect to the issue and proceed 
according to VA law and regulation.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  







	(CONTINUED ON NEXT PAGE)
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


